Doe, J.,
dissenting:—
I. This is not a probate court, in a general sense or for all purposes. Many questions may be brought here by appeal from the probate court, but the appeal is a very different proceeding from that which brings a case from a justice of the peace. The latter is general in form, and without any assignment of grounds or reasons of appeal. A justice’s case, when it reaches this court, is not limited by the appeal; it is the same in form and substance as it was before the justice ; the whole case is to be tried as if it had been originally brought m this court. But in probate cases there is no general appeal. The appellant must set forth, in writing, the reasons of his appeal, and, in this court, he is restricted to such points as are specified in his reasons of appeal; everything else, not being objected to, is impliedly assented to, and presumed to be correct. Rev. Stat. ch. 170, sec. 2; Patrick v. Cowles, 45 N. H. 553. When an appellant, in his reasons of appeal, sets forth every possible objection to the probate of a will, and, in some other unusual cases, in which, to prevent a failure of justice, the probate jurisdiction of this court is construed liberally, every question concerning the probate of a will may arise here. Moses v. Julian, 45 N. H. 52; Perkins v. George, 45 N. H. 453. But, in this appeal, the will is not to be proved as if it were offered here for probate. The decree of, the judge of probate establishing the will as "proved, approved and allowed,” was not vacated by the appeal. Every decision -of a judge of probate, so far as it is affirmed or unaltered, is in force from the time it was made. Rev. Stat. ch. 170, sec. 12. The object of this proceeding is, not to prove the will, but to determine the questions of insanity and undue influence. The executor does not seek a decree that the will is proved. The formal execution of the will is established by the decree of the judge of probate, and admitted by the appellant. That decree, left unaltered, renders it unnecessary-to prove the will again, and continues the power *141of the executor to take possession of the estate and the charge of administration. The appellant cannot contest the formal execution of the will, because the only alleged reasons of. appeal are insanity and undue influence. Proof of the execution is irrelevant, and it may not be necessary for either party to produce the will, or a copy of it. The only admissible evidence is such as tends to prove or disprove an allegation of the appellant.
On a probate appeal, if any fact material to the cause is disputed, the court may direct an issue proper to try such fact to be formed, and ascertain the same by the verdict of a jury. Rev. Stat. ch. 170, sec. 11. If the appellant had, in his reasons of appeal, declared that the will was not signed by said Margaret nor by any person in her presence by her express direction, or was not attested and subscribed by the witnesses in her presence, or that there were less than three witnesses, or that the witnesses were not credible, the court might have ascertained the truth of such allegations by the verdict of a jury. But the only facts disputed in this appeal, were insanity and undue influence; there was, and there could be, no issue on any other subject; and the verdict was necessarily conformed to the issues. The jury have found, and we have ascertained nothing but the absence of insanity and undue influence. And if the jury had found, and we had ascertained, that, for-every other possible cause, the writing propounded in the probate court, was not the will of Miss Blydenburgh, the decree of the judge of probate would remain in force notwithstanding the verdict. That decree needs not, in any respect, or for any purpose, to be formally affirmed, and it cannot be reversed for any reason not alleged by the appellant.
Whether the form, or the substance, of the issues submitted to the jury, is regarded, the executor would be entitled to a verdict if no evidence were offered on either side. The appellant must introduce some evidence to prevent the verdict being against him. He must begin. And it was held in Judge of Probate v. Stone, 44 N. H. 593, that the party who must begin, has the right to close in argument, and that, if he is denied that right, the verdict against him must be set aside.
There is no occasion in probate appeals, for an exception to a general ruleo as to the right to close. It is said that the party who has the necessity of beginning, has the privilege of closing; that with the burden of proof he takes the advantage of the last argument. But it is often an advantage, and not a burden, to begin, without reference to the other advantage of having the close. Mercer v. Whall, 5 A. & E. (N. S.) 447, 460 ; 3 Chit. Gen. Pr. 885. When the plaintiff begins he is not entitled to the close as compensation for the necessity of making the first opening statement of evidence to be offered, for he is not required to make a statement, and if each party makes such a statement,' their burdens, in that respect, are equal; the defendant has no advantage because in his statement he is not permitted to argue or comment to the jury upon any part of the case. The plaintiff is not entitled to the close as compensation for the disadvantage of proving his whole case first, for he is only required to make out a prima facie case in the first instance. Pierce v. Wood, 23 N. H. 519. If the right to close is compensation *142for the burden of proof, it belongs to the party who practically has the burden of the final preponderance of proof upon the question actually submitted to' the jury; and not to the party who has the primary burden of proof or the necessity of making a prima facie case, which is often a formal and nominal burden. Ayer v. Austin, 6 Pick. 225, 226. But the primary and final burdens of proof are imposed, not arbitrarily, nor for reasons that render compensation equitable and proper; they are imposed by general principles of law, and because it is right that they should be borne without compensation. Upon the question of insanity in this case, there being a presumption of sanity, it is said that the appellant justly has the duty of showing insanity by a preponderance of proof, and the close cannot be given to him as deserved assistance in performing that duty, or as payment before it is known whether he will perform it; and if, on the same question, the executor has the primary burden of 'proof which is sustained by the presumption, the Jaw cannot reward him for a burden borne by the law and not by him.
If, in England, the common law rule which, in some cases, gave the closing argument to the party who began, was just and reasonable, it is unjust and unreasonable in this State. In English practice the opening is an argument, as well as a statement of evidence to be offered. It is so far the appropriate occasion for argument, that, at common law, the party who begins, is not entitled to make an argument at any other time unless evidence is introduced by the other party. A change was made in 1854, (Roscoe’s N. P. Ev. 214; Best on Ev. Supplement 29,) but, at common law, if the plaintiff begins, and the defendant merely comments on the plaintiff’s case and adduces no evidence, the plaintiff cannot reply for he has already been heard. He is not entitled to the close in all cases, but only when there is testimony on the other side. The reason that gives him the right to close in argument, is apparently that which gives him the right to introduce proof in reply to the defendant’s case; having made his argument and offered all the evidence competetn to support his prima facie case, he has no occasion to reply with other arguments or other evidence, if no evidence is presented by the defendant. And when evidence is given on both sides, and the plaintiff produces evidence in contradiction of some new facts stated by the defendant’s witnesses, the defendant, in his second argument, is not entitled to reason upon the whole case, but on the subject of contradiction only. 1 Starkie Ev. 365 ; 3 Chit. Gen. Pr. 872, 880, 881, 885, 886, 903, 905, 906, 909, 910; Pullen v. White, 3 C. & P. 434; Faith v. M’Intyre, 7 C. & P. 44. The plaintiff must, in the first instance, present all of his evidence that is then competent. He cannot go into a part of his case and reserve the remainder till the defendant rests. 1 Gray Ev. sec. 74; 3 Chit. Gen. Pr. 883, 909, 910; Rees v. Smith, 2 Stark. 31; Jacobs v. Tarlton, 11 A. & E. (N. S.) 421. The plaintiff, in opening, argues upon his whole case, and the defendant, in opening, has an opportunity to reply to the plaintiff’s argument, and to argue upon the plaintiff’s evidence and his own. The theory seems to be, that the second argument of the defendant is upon the plaintiff’s replying evidence, and that the plaintiff’s second argument is upon the defendant’s *143evidence and the plaintiff’s replying evidence, and that the plaintiff has the close, not because he began, but because the defendant has introduced evidence upon which the plaintiff should have an opportunity to comment.
If such is the theory upon which the English rule as to the close is founded, it is immaterial whether the English practice does', or does not, correspond strictly and fully with the theory. There is no theory or practice, in this State, upon which that rule can stand. Here, no argument is allowed in the opening on either side, and the party who is no t entitled to begin, has no opportunity to reply to the argument of the other party, as he has in England. These contrary results of the same rule in diverse systems of practice, show that if the rule is right in England, it is wrong in this State, and that, if it is right here, it must be established upon independent grounds,- and not upon English- authorities, or upon rules or decisions based solely on English precedent.
By the practical operation of the common law rule in England, when evidence was given on both sides, each party had an opportunity to reply to the argument of the other; by the operation of the same rule in New Hampshire, only one party has that opportunity. The result in England is manifestly just — is in analogy to the arrangement of pleading and evidence, and should be reached through some reasonable and convenient rule of court. The pleadings show who must begin; the closing argument belongs to the party who, upon the main questions submitted to the jury, is practically and substantially on the defensive. The first address on each side after the conclusion of the evidence, should be the only opportunity for general argument; any subsequent speech should be a reply strictly limited. At some time, in some manner, each party should be allowed to reply to any view' of the evidence, or any course of reasoning, presented on the other side, which he could not reasonably have anticipated, and by which he is surprised and his cause endangered. There should be no unyielding rule, under’ which either party might be prejudiced for want of an opportunity to make a proper reply, or under which the court might seem called upon to prevent injustice by suggesting a reply which ought to be made by counsel. In our practice, the English rule giving the close in argument to the party who begins, is purely arbitrary. To grant a new trial wdien the close is given to the party not entitled to it under that rule, is to deslroy a verdict because the losing party did not have an unfair advantage over his opponent. If the right to close is so valuable that the verdict depends upon its being assigned in accordance with such a rule, it is too important a right to be monopolized by either side. Neither party should have so great an advantage over the other.
When the burden of establishing a preponderance of the evidence is put upon the wrong party, the verdict, if against him, maybe set aside. But a verdict is not disturbed on the ground that the wrong party was permitted to open or to close, unless it clearly appears that some substantial injury has resulted. This is a sound principle fully sustained by numerous authorities. The only case in conflict with them, cited in Judge of Probate v. Stone, is Davis v. Mason, 4 Pick. 156. How *144can the right to close he a strictly legal right, when it may be taken away by a rule of court? Robinson v. Hitchcock, 8 Met. 64. The order of argument is a matter of practice, relating to the conduct of trials, and not a principle of law governing the rights to be established by trials, and it is within the discretion of the court whose ruling is not reversed unless it has produced actual injustice. 1 Ph. Ev. 819, 4th Am. Ed.; Hilliard on New Trials 298 ; Marshall v. Wells, 7 Wis. 1; Belknap v. Wendell, 21 N. H. 175, 182 ; and authorities cited in Judge of Probate v. Stone. The order of argument cannot be withdrawn from the discretion which includes the length of argument, Rule of Court 47 ; 38 N. H. 592, the character of the opening speech, Rich v. Jones, 9 Cush. 329, the number of witnesses, Cushing v. Billings, 2 Cush. 158, the order of proof, Pierce v. Wood, 23 N. H. 519, 532; Kent v. Tyson, 20 N. H. 121; Severance v. Hilton, 24 N. H. 147 ; P. & T. R. R. v. Simpson, 14 Peters 448, 463; Goss v. Turner, 21 Vt. 437; Burke v. Miller, 7 Cush. 547 ; Chadbourn v. Franklin, 5 Gray 312 ; Ward v. Fuller, 7 Gray 179 ; Wright v. Willcox, 9 M. G. & S. 650; The Queen’s Case, 2 B. & B. 301; William v. Davies, 1 C. & M. 464; 1 Gr. Ev. secs. 74, 75, 76, 431, 447, 449; Colby’s Pr. 236, 237, 238; 3 Chit. Gen. Pr. 901; 2 Saund. Pl. & Ev. 1285 ; Hilliard on New Trials 297, 309 ; Williams v. Davis, 1 Cr. & M. 464; Doev. Bower, 16 A. & E. (N. S.) 805; Com. v. Hall, 4 Allen 305, and separate trials when there are several defendants, Eames v. Stevens, 26 N. H. 117.
II. The verdict on the issue of sanity should be set aside, because the opinions of ordinary witnesses, founded upon personal observations of the appearance and conduct of Miss Blydenburgh were rejected. Since the decision in Dewitt v. Barley, 9 N. Y. 371, was overruled in the same case, 17 N. Y. 340, there has been almost perfect unanimity of authority in favor of such testimony. The supposition that such opinions are not received in the English common law courts is erroneous. Eagleton v. Kingston, 8 Ves. Jr. 438, 449, 450, 452 ; Tatham v. Wright, 2 Russ. & Myl. 1,pp. 375, 376 of Ingraham’s edition; S. C. under the name of Wright v. Doe d. Tatham, 1 A. & E. 3, 12 ; S. C. 7 A. & E. 313, 325, 326, 340, 351, 359, 372; S. C. 5 Cl. & Fin. 670, 680, 684, 686, 687, 690 691, 699, 714, 719, 724, 735, 738, 746; Erskine’s Speeches, vol. 1, pp. 507, 517. The admissibility of such opinions seems never to have been doubted in England, unless by Goleridge, J., in 5 CL & Fin. 690, -691. They are competent because, considered in connection with the means of observation on which they are based, they are the best evidence of which the case in its nature is susceptible. From the nature of the subject, it cannot generally be so described by witnesses as to enable others to form an accurate judgment in regard to it. For like reasons, the opinions of non-experts are received as the best evidence in regard to identity, handwriting, age, form, size, weight, measure, strength, speed, time, distance, heat, cold, quality, quantity, number, and a great portion of the most familiar facts and occurrences of common life. Practical reasons *145for admitting the opinions rejected in this case, are given in Redfield on Wills 136 — 139, 145, note 25 ; Baxters. Abbott, 7 Gray 71, 79 ; Dewitt v. Barley, 9 N. Y. 388, 390; 17 N. Y. 340; and Clary v. Clary, 2 Ired. 78.
Some of the authorities require the witnesses first to state the facts upon which their opinions are founded. Enough of those facts must be stated to show that the opinions are founded upon matters within their own knowledge and observation, and not on hearsay or the proof before the jury. Experts alone can give opinions upon the usual abstract questions and hypothetical .cases touching this subject. In this case it was necessary for Dr. Green and the subscribing witnesses to state some of their means of forming opinions as to the sanity of Miss B. before giving their opinions directly on that point; and it would have been a proper exercise of the discretionary power of the court, to require them first to state all their means of knowledge, as the value of their opinions necessarily depending somewhat thereon, all such means could be brought out on cross-examination, and would appropriately precede the statement of opinion as they preceded the formation of it. The opportunities of observation, and the facts and appearances observed, are competent evidence. A witness must give some evidence of that kind to render his opinion competent, as when he gives an opinion upon a question of identity or hand-writing ; when it appears that he had some means of forming an opinion, whether he shall state all his means first is a matter within the discretion of the court.
The opinion of an unprofessional witness is competent, not because he can give no description of the appearances which indicate sanity or insanity, but because, ordinarily, he cannot give an adequate description of them. The law, always demanding the best evidence, receives his opinion because his description of symptoms alone is not the best. The admission of the opinion is not the exclusion of the description. That the opinions of non-experts are not rejected by the reception of the opinions of experts, is shown in the uniform practice on questions of handwriting.
The distinction in regard to allowing the subscribing witnesses to a, will, a peculiar privilege in giving their opinions, and denying that privilege to others, is rightly pronounced by Judge Redfield to be wholly groundless and absurd. But the admission of the opinions of the subscribing witnesses shows that the fear that jurors are not qualified to weigh the opinions of unprofessional persons has not- assumed the form of a rule of law. The subject of the competency of evidence and the mode of practice, as affected by the character of the tribunal, is alluded to in Stephens v. People, 19 N. Y. 549, 556 ; Wright v. Tutham, 5 Cl. & Fin. 670, 692, 769; and Ashby v. Bates, 15 M. & W. 589, 594, 596. The employment of great subtlety in excluding evidence, in this State, may have been encouraged by a distrust of the capacity of jurors. Some peculiar, narrow, and inconvenient rules have gradually become established here, in derogation of the common law. Among them, is the rule which excludes opinions as to value of property. That rule is supposed to be based on the ground that, in general, opinions *146are not admissible, and that the value of property is not one of those subjects upon which witnesses may testify as experts. In that view, the rule which requires the best evidence is overlooked, although it is the fundamental principle upon which all the rules of evidence are framed, and beyond which none of them can extend. Best on Ev. secs. 87, 88. Opinions, when competent, are received, not under exceptions to auxiliary rules, but upon the primary principle which such rules were designed to carry into effect.
The executor was permitted to ask several of his witnesses whether they ever observed anything peculiar or strange in Miss B.’s conduct or conversation, or manner of expressing her views on religious subjects, or otherwise, other than they had stated, and one of his witnesses — a lady — was allowed to testify that she could not tell what Miss B. said on religious subjects, but that she talked well. Hamblett v. Hamblett, 6 N. H. 333, 344. To ask a witness, on such a trial, whether Miss B. appeared peculiarly, or strangely, was substantially to ask whether, in the witness’ opinion, she was insane. The appellant’s witnesses were allowed to testify that she appeared excited. It is some consolation to reflect, that, where the refinements of the law attempt to enforce a rule of evidence not based upon reason or principle, or the common experience of mankind, it is usually found impracticable in its application to the detail of a trial. Bedfield on Wills 145, note 25. But this consolation is diminished by the fact that swift witnesses, however instructed, checked and reprimanded, generally succeed in giving their opinions, while the cautious and impartial, whose opinions are much more valuable, are often limited to very meagre and unsatisfactory testimony.
Witnesses, not experts, may testify that a horse appeared well and free from disease. Spear v. Richardson, 34 N. H. 428 ; Willis v. Quimby, 31 N. H. 485. They may testify that a man appeared to be sick or well, although they may not be qualified to give their opinions as to the character, cause, duration or proper treatment of particular diseases; and they are competent to give opinions upon the presence or absence of mental, as well as of physical, disease. They may say that a person was cheerful or depressed, that he seemed to recognize, or not to recognize, his friends and acquaintances, that he appeared as usual or not as usual, naturally or unnaturally, peculiarly and strangely, or otherwise, all which are matters of opinion. Opinions as to insanity and intoxication stand upon very similar ground; People v. Eastwood, 14 N. Y. 562 ; Fenton v. Holloway, 1 Stark. 126 ; and, as to the condition of mind in other respects, tiiey are competent. McKee v. Nelson, 4 Cowen 355, cited in Robertson v. Stark, 15 N. H. 109, 114; Trelawney v. Colman, 2 Stark. 191. Such opinions as those rejected in this case, were received in Corey’s Case, Cheshire, 1830, and in Prescott’s Case, Merrimack, 1834.
III. The verdict on the issue of sanity should be set aside, because the court instructed the jury that delusion is the test of what was called active insanity; and that moral insanity without delusion does not incapacitate a person to make a will. The provisions of the statute which *147require testators to be of sane or sound mind, (Rev. Stat. ch. 156, secs. 1, 6; ch. 1, sec. 15,) are unnecessary. A provision that any person might dispose of his property by will would be construed to confer that power only upon persons mentally competent to exercise it, as in the case of deeds, (Rev. Stat. ch. 130, sec. 1,) and crimes. The statute does not define insanity, or prescribe any degree or test of intelligence or soundness. It uses general and familiar terms, to indicate that the principles of the common law are to be applied to questions of mental competency in the probate of wills. Those principles are found in the definitions of contracts and crimes. A contract is an actual or presumed mental agreement between parties of sufficient capacity. A merely formal and apparent agreement produced by mental disease or undue influence or constraint, is not a contract. True v. Ranney, 21 N. H. 52 ; Keyes v. Keyes, 22 N. H. 553 ; Burlce v. Allen, 29 N. H. 106. In a criminal case, the jury must be satisfied beyond a reasonable doubt of the prisoner’s mental capacity to commit the crime charged. This is but an application of the general principle that the criminal intent must be proved, as well as the act; that, without a capable mind, such intent cannot exist, the very element of crime being wanting. State v. Bartlett, 43 N. H. 224. Such terms as "criminal intent,” "vicious will,” and "use of reason,” are used in a very broad and general sense including the idea that the mind must be in such a responsible condition as to be capable of giving a guilty character to the act. The will does not join with the act, and there is no guilt, when the act is directed or performed by a defective or vitiated understanding. 4 Bl. Com. 20, 21, 24. So far as a person acts under the influence of mental disease, he is not accountable. Prescott’s Base, (Merrimack, 1834,) p. 148. The insane are not exempted from the obligation of their contracts, or the punishment of their crimes; but they may be incapable of making contracts or committing crimes. They are bound by their contracts, and are punished for their crimes, as if they were sane. The question is, not whether they are relieved, by some special and peculiar exception, from the operation of general law, but whether they have done anything, which, under general law, amounts to a contract or a crime. The peculiar cases of contract in which a party is not permitted to set up his( own insanity without restoring the other party to his former position, or making compensation, are not exceptions, but are applications of the general doctrine of estoppel. In consequence of the want of medical knowledge in times past, inappropriate terms have been used in treatises and decisions, but the general theory of the common law is, that the free operation of a sound mind is the essence of contract and crime, that contracts and crimes do not consist of mere acts or words, and cannot be produced by mental disease. A product of healthy, infantile immaturity, or of disease of the mind, is nota contract, a crime, or a will.
The question whether Miss Blydenburgh had a mental disease was a question of fact for the jury, and not a question of law for the court. Whether delusion is a symptom, or a test, of any mental disease, was also a question of fact, and the instructions given to the jury were er*148roneous in assuming it to be a question of law. The jury should have been instructed that if the writing propounded in the probate court was the offspring of mental disease, the verdict should be that Miss Blydenburgh was not of sound mind. Insanity, other than the healthy absence of development in infants, is the result of a certain pathological condition of the brain — a condition in which the intellectual faculties, or the moral sentiments, or the animal propensities, have their free action destroyed by disease whether congenital or acquired; and the tests and symptoms of this disease are no more matters of law than are the tests or symptoms of any other disease in animal or vegetable life. If a jury were instructed that certain manifestations were symptoms or tests of consumption, cholera, congestion, or poison, a verdict rendered in accordance with such instructions would be set aside, not because they were not correct, but because the question of their correctness was one of fact to be determined by the jury upon evidence. Experts may testify to the indications of mental disease, as they could not if such indications were matters of law. Wharton’s Cr. Law 48 ; 1 Ben. & H. Ldg. C. C. 105-108; Com. v. Rogers, 7 Met. 500, 505, 506; Rex v. Wright, 1 Buss. & Ry. 456 ; Regina v. Frances, 4 Cox C. C. 57. The jury, in deciding whether delusion is a test, would naturally and properly rely upon the testimony of experts. Delusion, as a test, seems not to have been heard of in the law before the year 1800, and was not a part of the common law of England when that common law was adopted in our constitution.
The misunderstanding which prevails on this subject, arises from the fact that medical errors of former days gained the sanction, and the name, of law, by being published in lawbooks of high authority. Such a transformation was not difficult in times when courts were accustomed to instruct juries in regard to matters of fact and weight of evidence, and when the distinction between the duty of the court and the duty of the jury was not clearly defined and observed in practice. Hale and Coke unfortunately copied the opinions of the medical authorities of their day on the subject of insanity, and their successors were slow to question anything endorsed by so great names. The errors of those opinions have in time been discovered and abandoned. But it has not been sufficiently observed that they were medical errors corrected by medical men. And now the other medical theory that delusion is a test, introduced long after the times of Hale and Coke, having been adopted by an ecclesiastical court in England, is claimed to be law, although it is purely a matter of science. The decisions of the ecclesiastical courts are not authorities on this point, for, in those courts, the judges are judges of fact as well as of law. The authorities that recognize delusion as the test, are based on Dew v. Clark, 3 Addams 79, decided in 1826, in which case Sir John Nicholl said : "The court is confirmed in, or rather possibly has derived, this its own view of the subject, by and from writers as well medical as other, best qualified to discuss it, and upon whose authority accordingly it may safely rely. It is thus, I apprehend, that delusion, in the sense that I have explained it, is made the distinguishing feature of insanity by Dr. Battie in the first chapter of *149his celebrated essay or treatise on that disorder. On the same principle it is that Dr. Willis, in a recent publication on mental derangement, lays it down that insanity from disease, (as contradistinguished from native insanity,) chiefly consists in the 'pertinacious adhesion of the patient to some delusive idea in opposition to plain evidence of its falsity/ And Mr. Locke, in treating of the difference between idiots and madmen, had before said, in perfect accordance with the above, that the infirmity of madmen was not so much in any 'loss of the reasoning faculties’ as in 'delusion’ on their part, or, as he terms it, in their 'mistaking for truths some ideas wrongly joined together.’ * * * It may be assumed that these authorities sufficiently fortify the court’s position with respect to the true test or criterion of insanity, to justify it in pronouncing that if the evidence in this cause be satisfactory to the existence of delusion in the mind of the deceased at the time of his making this will, it is also satisfactory to the existence in the mind of the deceased at that time of some degree of insanity. * * * The will propounded in this cause — a will virtually disinheriting the daughter — being (plainly so to be inferred) the direct, unqualified offspring of that morbid delusion proved, I may now say, without any qualification or restriction, to have been ever present to the mind of the deceased as to the character and conduct of his daughter — being, if I may so term it, the very creature of that morbid delusion put into act and energy — I at least can arrive at no other conclusion than that the deceased was insane at the time of his making the will propounded in this cause, and consequently that that will itself is null and void in law.”
Nicholl referred to no legal authority, and it is evident that his view was derived wholly from medical authorities. It does not appear that he regarded the question as one of law, but rather the contrary, and therefore Dew v. Clark is not authority; and, as all subsequent authorities on the same point, are expressly built upon that case as settled law, and are not sustained by reason or principle, they all fall together.
In Hadfield’s Case, tried in 1800, the great effort of Erskine as counsel, was to induce the court and jury to discard the ancient tests of insanity, to accept the medical theory of their own day, and to acquit on the ground of delusion. The act charged having been committed by reason of delusion, it was necessary for him to maintain only that if there was delusion there was insanity, and not that there was no insanity if there was no delusion. But it was expedient for him, as an advocate, to allay the prejudices of the tribunal, by suggesting that if the new theory proposed by him was adopted, the revered stability of notions would not be further impaired by other similar innovations ; and he professed to admit that in the absence of delusion, his client would have been guilty, although he referred with approval to the case of Ann Broadric, who, in 1795, was acquitted of murder, on the ground of madness without delusion.
In Dew v. Clark, and in nearly all the cases cited on this subject, there was delusion, and therefore it could not be a point decided, that delusion is the only test. The definitions of mental disease, contained in books of law, show nothing but the former state of medical science, *150and they show that only by hearsay. Books written by physicians or men of science, are neither proofs on questions of fact for a jury, nor authorities on questions of law for a court. But such books led Nicholl, in the decision of a question of fact, to pronounce a dictum concerning a matter of fact, and that dictum has been received as a final determination of a question of law. And if the authorities cited to sustain the verdict in this case on this point, were of any weight, as they are not, this court has not hesitated in State v. Bartlett, 43 N. H. 224, Bassett v. S. M. Co., 43 N. H. 569, and in other cases on various subjects, to be guided by principle rather than by authority.
Insane delusion cannot be adopted as a definition of insanity, on the ground of convenience. Innocent persons cannot be punished as criminals, nor can property and guardianship be disposed of by invalid writings, merely because it is difficult for the court to give to the jury a scientific definition of a pathological fact, which it is the duty of the court not to give. And it has not been shown that there is less difficulty in defining insane delusion, than there is in defining insanity.
Furthermore, if we are to take judicial notice of a fact as settled by the scientific knowledge of experts, we must recognize the fact as established by the unanimous medical authorities of our day, that there is a mental disease sometimes called moral insanity, and that delusion is not the test of it. Hale and Coke adopted the received medical opinion of their day, and Nicholl professed to adept that of his time, which was in conflict with the former. If we go back to 1826, or 1800, for medical information, we might, with equal reason, go back to the physicians of Hale’s time, or to Galen or Hippocrates. If we are to follow a progressive science, it is not necessary to follow at a greater distance than did Hale and Nicholl. If it is necessary that the law should entertain a single medieal opinion concerning a single disease, it is not necessary that that opionion should be a cast-off theory of physicians of a former generation. That cannot be a fact in law, which is not a fact in science; that cannot be health in law, which is disease in fact. And it is unfortunate that courts should maintain a contest with science and the laws of nature, upon a question of fact which is within the province of science and outside the domain of our law. All inconsistencies and difficulties are avoided by adhering to the spirit and elementary principles of the law, which declare that a will cannot be produced by any form of mental disease, and that the indications and tests of mental disease are matters of fact.